DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendments
The present office action is made in response to the Pre-amendments filed by applicant on 7/20/2021 and 11/30/2021.
In the pre-amendment of 7/20/2021, applicant has amended claims 7-10, 12-14, 16 and 18-20 and in the pre-amendment of 11/30/2021, applicant has amended claim 9. There is not any claim being added into or canceled from the application. The pending claims are claims 1-20 which claims are examined in the present office action.
It is noted that there are two sets of specification being submitted by applicant on the same date of 7/20/2021. The set of specification having 14 pages is used to examine in the present office action.
Drawings
The drawings contain thirteen sheets of figures 1A-1C, 2, 3A-3B, 4A-4B and 5-9 were received on 7/20/2021.  These drawings are objected by the examiner for the following reasons.
The drawings are objected to because the use of the numerical reference “30” in fig. 5 is incorrect. Applicant should note that the reference “30” is used to refer to an object plane, see each of figures 1-4 and 6-9; however, in figure 5, the reference “30” is referred to a support.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the numerical reference of “58”, see each of figures 3A, 3B and 7 which reference is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
First, the feature related to each of the first and second lens assemblies is a catadioptric assembly as recited in present claim 19; and
Second, the feature related to each of the first and second lens assemblies is a reflective assembly as recited in present claim 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to because the use of numerical reference “30” in page 8, line 30 is not proper. Should the terms “image plane 30” appeared in page 8, line 30 be changed to --object plane 30--? (See page 7 on lines 8 and 14). Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “an illumination optical arrangement” as recited in present claim 4;
b) “an optical instrument” as recited in present claim 11; and
c) “catadioptric assemblies” as recited in present claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,    as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim recites that each of the first and second lens assemblies are catadioptric assemblies, see the claim on lines 1-2. However, the disclosure does not provide any refractive lenses with optical characteristics as provided in figs. 1B-1C. Since a catadioptric assembly is understood in the art is a combination of refractive element(s) and reflective element(s) and there is not any description or features regarding to the structure of the so-called “catadioptric” assembly for each of the first and second lens assemblies being provided in the disclosure thus it is completely unclear to one skilled in the art to make the device having two lens assemblies in the form of catadioptric assemblies with a unit magnification as claimed.
b) Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,    as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim recites that each of the first and second lens assemblies are reflective lenses, see the claim on lines 1-2. However, the disclosure does not provide any description or features regarding to the structure of the so-called “reflective lenses” for each of the first and second lens assemblies. Applicant should note that the specification disclose that each of the first and second lens assemblies is constructed by a plurality of refractive lenses with optical characteristics as provided in figs. 1B-1C. Since a reflective lens is understood in the art is a combination of refractive element(s) and reflective element(s) and there is not any description or features regarding to the structure of the 
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the external focal plane” (line 11) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --an--?
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the light path of illumination” (line 3) lacks a proper antecedent basis. Should the terms thereof “allow introduction into the light path of illumination” (line 3) be changed to -- allow introduction of an illumination into the light path-- or other technical terms to make the feature claimed comply with the requirement of 35 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph

d) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “said bam splitter … image sensor” (lines 1-3). 
It is unclear about the arrangement of the beam splitter, the compensating element, the first lens assembly and the second lens assembly as recited in the mentioned feature. Does applicant intend to claim that both the beam splitter and the compensating element are located in the light path between the first lens assembly and the object or both the beam splitter and the compensating element are located in the light path between the second lens assembly and the sensor (examiner’s emphasis)?
e) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “said second beam splitter” (line 2) lacks a proper antecedent basis. Should the term --cube-- be added after “splitter” (twice occurrence) on line 2 of the claim (see its base claim 10 on line 2)?
f) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element(s) is/are element(s) being used to make the optical axis of the second lens assembly to be perpendicular to the optical axis of the first lens assembly.

g) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element f) above.
In particular, the base claim 1 recites that the second lens assembly is mounted relative to the first lens assembly in an opposite orientation along a light path, see claim 1 on lines 6-8. Since both first and second lens assemblies are mounted along a light path then it is unclear the arrangement and the element(s) being used to make the optical axis of the second lens assembly parallel to the optical axis of the first lens assembly.
h) Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element b) above. Should the terms thereof “allow introduction into the light path of illumination” (lines 3-4) be changed to -- allow introduction of an illumination into the light path-- or other technical terms to make the feature claimed comply with the requirement of 35 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
i) The remaining claims are dependent upon the objected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 1, 12, 14 and 16-18, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kain (US Patent No. 5,754,291) in view of Hoffman (US Patent No. 5,696,631).
Kain discloses a microscope having an illumination system, a lens system having a first lens assembly, a second lens assembly, filters, a beam splitter and a stop.
a) Regarding to present claim 1, the microscope as provided by Kain as described in columns 7-8 and shown in figs. 5-6 comprises the following features:
a1) a first lens assembly (332) forming an infinity-corrected objective for receiving light from an object (322) located at an external focal plane of the first lens assembly;
a2) a second lens assembly (334) identical to the first lens assembly and is mounted relative to the first optical lens assembly in an opposite orientation along a light path (325);

b) Regarding to the present claim 1, the first and second lens assemblies are deployed along a common optical axis (325);
c) Regarding to the present claim 14, each of the first and second optical assemblies (332 and 334) inherently comprises its own optical axis and each optical axis coincides with the light path (325) thus each optical axis of the first and second lens assemblies is considered as an axis parallel to the light path;
d) Regrading to present claim 17, a beam splitter (362) is disposed at the central pupil (30) which is located at a back focal plane of each first and second lens assemblies wherein the beam splitter (362) allows an illumination provided by the illumination system (316, 318, 360) into the light path (325); and
e) Regarding to the present claim 18, each of the first and second lens assemblies comprises refractive lens.
There are two things missing from the microscope provided by Kain as follow:
First, while Kain discloses a first and a second lens assemblies (332 and 334); however, Kain does not disclose that each first and second lens assemblies comprises a plurality of lenses; and
Second, while Kain discloses a physical stop (31) at the central pupil (330) for controlling the amount of light passing through the second lens assembly in the microscope described in 
Regarding to the first feature missing from the microscope provided by Kain, it is noted that the use of a lens system having two lens assemblies identical to each other and arranged relative to each other in an opposite orientation along a light path and on opposite sides of a physical stop wherein the lens system provides a unit magnification is known to one skilled in the art as can be seen in the lens system provided by Hoffman. In particular, Hoffman discloses a lens system having a first lens assembly (I-V), a second lens assembly (VI-X), and a physical stop (S) wherein two lens assemblies identical to each other and arranged relative to each other in an opposite orientation along a light path and on opposite sides of a physical stop wherein the lens system provides a unit magnification, see Hoffman in columns 2-3, Table 1 and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the lens system having two lens assemblies as provided by Kain by using lens assemble having a plurality of lenses as suggested by Hoffman for the purpose of increasing the ability of correction in image aberrations.
Regarding to the second feature missing from the microscope provided by Kain, it is noted that the use of a physical stop between two lens assemblies is provided by Kain as can be seen in the embodiment described in columns 5-6 and shown in fig. 4 and the use of a physical stop between two lens assemblies is provided by Hoffman thus it would have been obvious to one skilled in the art to modify the combined product provided by Kain and Hoffman by rearranging the position of the beam splitter (362) in the microscope provided by Kain so that a physical stop is located at the central pupil of the lens system and the beam splitter is located .
21.	Claim 15, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kain in view of Hoffman as applied to claim 1 above, and further in view of Filipovich et al (US Patent No. 4,205,894).
It is noted that while the combined product provided by Kain and Hoffman does not clearly disclose a rigid housing having hollow channels for supporting lens assemblies as recited in present claim 15; however, it is inherently that the combined product comprises a rigid housing with hollow channels for supporting optical elements used to constitute the microscope. Further, an optical device having a housing with hollow channels for supporting optical elements such as lenses, mirrors, … is known to one skilled in the art as can be seen in the optical device provided by Filipovich et al, see columns 3-5 and fig. 4. Thus, it would have been obvious to one skilled in the art to use a rigid housing having hollow channels as suggested by Filipovich et al for the purpose of supporting the optical elements constituting the microscope for the purpose of obtaining a complete product and protecting the optical elements from damages.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THONG Q NGUYEN/Primary Examiner, Art Unit 2872